DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 05/24/2021 is acknowledged.
Claims 4, 11, 16 & 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2021.

Drawings
The drawings are objected to in accordance with PCT Article 7.  Drawings shall be required when they are necessary for the understanding of the invention, see MPEP 1825.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
a center of the housing, a claimed in Claim 3
the connecting component comprises a surrounding portion, and connecting portions disposed at both ends of the surrounding portion; both ends of the connecting component are respectively connected to the supporting component and the housing through the connecting portions; and at least partial surrounding portion surrounds the supporting component, as claimed in Claim 5
a compressor, comprising a motor, a rotor, and the housing structure of claim 1 wherein an output end of the motor is connected to the rotor; both the motor and the rotor are mounted in the housing of the housing structure; and the supporting 
a cross- section of the supporting component has a closed shape, as claimed in Claim 15
the connecting components are arranged in a row in an axial direction of the housing and distributed in a circumferential direction of the housing, as claimed in Claim 18
the connecting components are offset in an axial direction of the housing, as claimed in Claim 19
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the length of the abstract is over 150 words and refers to purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, Lines 4-5, the limitation “a supporting component, disposed in the housing and configured to support a motor and a rotor of a compressor” should read --a supporting component[[,]] disposed in the housing and configured to 
Claim 2, Line 2, the phrase “the supporting feet” should read --the plurality of supporting feet--
Claim 7, Line 3, the term “a circumferential direction of the housing” should read --the circumferential direction of the housing--
Claim 18, Line 3, the term “a circumferential direction of the housing” should read --the circumferential direction of the housing--
Claim 19, Lines 2-3, the term “a circumferential direction…of the housing” should read --the circumferential direction…of the housing--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 & 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
As to Claim 9, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “A compressor, comprising a motor, a rotor, and the housing structure of claim 1 wherein an output end of the motor is connected to the rotor; both the motor and the rotor are mounted in the housing of the housing structure; and the supporting component of the housing structure is configured to support a joint of the motor and the rotor.”  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how a compressor rotor is connected to a motor, how the motor is mounted in the housing, nor how the supporting component can support a joint of the motor and the rotor.  Neither a compressor nor a motor is shown in the figures, and the instant application has not described how the motor, rotor, and housing structure are integrated with each other.  Since there are many different types of compressor with rotors, and many different ways to connect a motor to the rotor of a compressor, it is not readily apparent to one of ordinary skill in the art how the motor, rotor and housing structure are integrated with each other in the instant invention.  For example, a vane pump can be used as a compressor, and a rotating piston can be used as a pump, each of which have a multitude of variations.  A motor can be connected to a compressor rotor either via direct coupling, via gears, or via belts/chains; each of which would create a joint of the motor and the rotor.  Since the structure required to understand how the compressor, rotor, and motor have not been disclosed, the application has not provided sufficient written description to understand how the motor and rotor structure can be integrated into the housing structure of the instant invention, as claimed in Claim 9.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 15 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 5, the limitation “the connecting component comprises a surrounding portion, and connecting portions disposed at both ends of the surrounding portion; both ends of the connecting component are respectively connected to the supporting component and the housing through the connecting portions; and at least partial surrounding portion surrounds the supporting component”, is indefinite for the following reasons.
It is not clear what constitutes the surrounding portion of the connecting component.  The surrounding portion does not appear to be shown in the figures, and the instant application specification does not provide any more clarity to the structure of the surrounding portion than what is claimed in Claim 5.  The connecting portion 130, shown in instant application Figure 1, only shows a plurality of straight elongate structures extending from the housing 110 to the supporting element 120.  Since the longitudinal ends of the connecting portion 130 are respectively connected to the housing and the supporting component, it is assumed the longitudinal ends are the “both ends” used in the limitation.  It is possible the surrounding portion could be the material between each longitudinal end.  However, it is not clear where the surrounding material would start or end with respect to the “both ends”.  For example, “both ends” cold be considered to be just the planar surface at the end of the connecting component; 
Since it is not clear what constitutes the surrounding portion, it is not clear how to determine what constitutes a partial surrounding portion, or how the partial surrounding portion can surround the supporting component.
There also appears to be some grammatical issues with the claim, making it difficult to interpret.
Due to the extensive indefiniteness of the claim, examination of Claim 5 is precluded.  See MPEP 2173.06 (II).  In the instant case, the second approach is being utilized, since “there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim".  Therefore, " it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
As to Claim 6, the limitation “a number of the connecting component is multiple; the joint of each of multiple connecting components and the housing is distributed in a circumferential direction of the housing; and the connecting components are not in contact with each other”, is indefinite for the following reasons.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “number” in Claim 6 is used by the claim to mean “more than one” while the accepted meaning is either “a numeral or group of numerals” or “the sum, total, count, or aggregate of a collection 
The phrase “the joint of each of multiple connecting components” is indefinite, since only a single joint has been positively claimed prior to the use of the phrase --in Claim 1--.  As such, the phrase lacks antecedent basis, since the phrase is claiming multiple joints.
As to Claim 8, the limitation “a central angle, formed by a joint of the connecting component and the housing adjacent to the supporting feet and by a point of the supporting feet and the housing, is ranged from 50° to 150°”, is indefinite.  An angle requires at least three points, two lines which intersect, or two planes which intersect.  The limitation only provides two points, the connecting component/housing joint and the point where the supporting feet connects to the housing.  A third point is required to define the angle.  The instant application specification, Page 6, discusses the angle in more detail, but only describes a “certain distance” in the circumferential direction of the housing between the connecting component/housing joint and the point where the supporting feet connects to the housing.  A third point also is not defined in the specification.  For the purpose of examination, the third point will be considered a point along the central axis of the housing.  Additionally, the term “a joint”, in Line 2, is indefinite.  It is not clear if a new joint of the connecting component and the housing is being introduced, or if this is the same joint first introduced in Claim 1, Lines 8-9.  For the purpose of examination, the joint in Claim 8 will be interpreted as the same joint defined in Claim 1.
As to Claim 9, the limitation “A compressor, comprising a motor, a rotor, and the housing structure of claim 1 wherein an output end of the motor is connected to the rotor; both the motor and the rotor are mounted in the housing of the housing structure; and the supporting component of the housing structure is configured to support a joint of the motor and the rotor”, is indefinite.  A compressor is not shown in the figures, so it is not clear how the motor, rotor, and housing structure are integrated with each other.  There are many different types of compressor with rotors, and many different ways to connect a motor to the rotor of a compressor.  For 
Due to the extensive indefiniteness of the claim, examination of Claim 9 is precluded.   See MPEP 2173.06 (II).  In the instant case, the second approach is being utilized, since “there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim".  Therefore, " it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” 
As to Claim 10, the limitation “An air-conditioning unit, comprising the compressor of claim 9”, is indefinite.  As explained in the Claim 9 rejection above, the compressor of Claim 9 is not shown in the figures and the specification does not provided any clarity on how the motor, rotor, and housing structure are integrated with each other.  Similarly, an air conditioning unit is also not shown in the figures, and the specification does not provide any clarity on how the compressor with indefinite structure is integrated into an air-conditioning unit.  Although most air-conditioning units use a basic refrigeration cycle, it is not clear what constitutes an air-conditioning unit.  For example, an air-conditioning unit can simply be the compressor, or a singular part of an air-conditioning system; or the air-conditioning unit can be a compressor, condenser, expander and evaporator with all of the auxiliary parts in between.
Due to the extensive indefiniteness of the claim, examination of Claim 10 is precluded.  See MPEP 2173.06 (II).  In the instant case, the second approach is being utilized, since “there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
As to Claim 15, the limitation “the joint of the connecting component and the housing is located below a joint of the supporting feet and the housing”, is indefinite.  Claim 1 defines the supporting feet as being at the bottom of the housing.  Figure 1, the sole figure provided in the instant application, shows the supporting feet at the bottom of the figure.  Therefore, the bottom, as defined in Claim 1, must be at the bottom of Figure 1.  As such, everything above the supporting legs or the bottom of the housing, can be considered above the bottom of the housing or the supporting feet.  Since the joint of the connecting component and the housing is located above the supporting feet in Figure 1, the joint of the connecting component and the housing is located must be above the supporting feet.  Since the supporting feet are at the bottom of Figure 1 and are defined at the bottom of the housing in Claim 1, it is not clear how the joint of the connecting component and the housing can be located below a joint of the supporting feet and the housing.
As to Claim 18, the limitation “the connecting components are arranged in a row in an axial direction of the housing and distributed in a circumferential direction of the housing”, is indefinite.  This feature is not shown in the drawings, and the instant application specification does not provide any more clarity than what is described in the claim.  When considering the claimed limitation in Claim 6 requiring the connecting component joints with the housing to be circumferentially distributed, it is not clear how the connecting components can be arranged in a row and circumferentially distributed in the housing.  Once the connecting components are arranged in a row, the connecting components joints in the row are not distributed in a circumferential direction of the housing.
As to Claim 19, the limitation “the connecting components are distributed in a circumferential direction and are offset in an axial direction of the housing”, is indefinite.  This feature is not shown in the drawings, and the instant application specification does not provide any more clarity than what is described in the claim.  It is not clear what constitutes offset.  For example, offset can mean none of the connecting components are circumferentially aligned with each other, forming a helical distribution; or every adjacent connecting component is offset, while every other connecting component is aligned, forming a zigzag distribution; or the connecting components are arranged in a row in an axial direction of the housing, each row of connecting components are distributed in a circumferential direction of the housing; or a variation of the two examples.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12-15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcieson (U.S. PGPub 2014/0110892), in view of Bilde (U.S. Patent 2,030,565).
As to Claim 1, Wojcieson teaches a housing structure (Figure 5), comprising: a housing (108), a bottom (the left of Figure 5) of the housing (108)…a supporting component (see Figure 5 below), disposed in (as shown in Figure 5) the housing (108) and configured to support (as shown in Figure 5) a motor (Paragraph 0038) and a rotor (see end of paragraph for clarification) of a compressor (Paragraph 0038); and a connecting component (126), one end (the radially inward end) of the connecting component (126) being connected to (as shown in Figure 5) the 

    PNG
    media_image1.png
    713
    819
    media_image1.png
    Greyscale

Wojcieson Figure 5, Modified by Examiner

Wojcieson does not teach a bottom of the housing being provided with a plurality of supporting feet…a joint of the connecting component and the housing being away from the supporting feet.


    PNG
    media_image2.png
    383
    583
    media_image2.png
    Greyscale

Bilde Figure 2, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to attach the feet, as taught by Bilde, to the housing, as taught by Wojcieson, to “support the unit on a surface, such as a floor (First Page, Right Column, Lines 5-8).
Note - for clarification, the analogous “joint” defined by Bilde is identified in Wojcieson Figure 5 above as one of the joints defined by Wojcieson Element 100, after Bilde is modified into Wojcieson.
As to Claim 2, Wojcieson, as modified, teaches all the limitations of Claim 1, and continues to teach the joint (as shown in Wojcieson Figure 5 above) of the connecting component (Wojcieson 126) and the housing (Wojcieson 108) is located above the supporting feet (Bilde 21).
As to Claim 3, Wojcieson, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach a projection of the joint (as shown in Wojcieson Figure 5 above) of the connecting component (Wojcieson 126) and the housing (Wojcieson 108), which is projected on a vertical plane (see Figure 5 in Claim 1 rejection above), is above a projection of a center (see Figure 5 in Claim 1 rejection above) of the housing (Wojcieson 108) on the vertical plane (see Figure 5 in Claim 1 rejection above).  As defined in the annotated Wojcieson Figure 5 in the Claim 1 rejection above, since the joint is on the defined top side of the housing, the joint will be above the center of the housing on a vertical plane projection.  Should a similar plane be placed in Bilde, the joint would also be above the center of the housing.
As to Claim 6, Wojcieson, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach a number (see 112(b) above for clarification) of the connecting component (Wojcieson 126) is multiple (Wojcieson shows multiple connecting components 126 in Wojcieson Figure 5); the joint (as shown in Wojcieson Figure 5 above) of each of multiple (Wojcieson shows multiple connecting components 126 in Wojcieson Figure 5) connecting components (Wojcieson 126)  and the housing (Wojcieson 108) is distributed in a circumferential direction (as shown in Wojcieson Figure 5) of the housing (Wojcieson 108); and the connecting components (Wojcieson 126) are not in contact with each other (as shown in Wojcieson Figure 5).    See 112(b) rejection above for clarification on interpretation.
As to Claim 7, Wojcieson, as modified, teaches all the limitations of Claims 1, 2 & 6, and continues to teach the multiple (Wojcieson shows multiple connecting components 126 in Wojcieson Figure 5) connecting components (Wojcieson 126) are radially disposed (as shown in Wojcieson Figure 5), and the multiple (Wojcieson shows multiple connecting components 126 
As to Claim 8, Wojcieson, as modified, teaches all the limitations of Claims 1, 2, 6 & 7, and continues to teach a central angle, formed by a joint of the connecting component and the housing adjacent to the supporting feet and by a point of the supporting feet and the housing, is ranged from 50° to 150°.  As shown in Bilde Figure 2 below, the Bilde supporting foot 21 is slightly less than 90° from the joint of the Bilde connecting component 51.  When the Bilde supporting foot 21 was modified into the Wojcieson housing structure, one of ordinary skill in the art would expect the supporting feet to be placed in roughly the same circumferential position as in Bilde.  Therefore, Wojcieson, as modified, teaches a central angle where the connecting component joint is between 50° to 150° from the supporting feet, with respect to the central axis of the housing, since one of ordinary skill in the art would consider slightly less than 90° as being between 50° to 150°.  See 112(b) rejection above for clarification on interpretation.

    PNG
    media_image3.png
    508
    726
    media_image3.png
    Greyscale

Bilde Figure 2, Modified by Examiner

As to Claim 12, Wojcieson, as modified, teaches all the limitations of Claim 1, and continues to teach the connecting component (Wojcieson 126) is formed by combining multiple (Wojcieson shows multiple connecting components 126 in Wojcieson Figure 5) straight-lined parts (Wojcieson 126).
As to Claim 13, Wojcieson, as modified, teaches all the limitations of Claim 1, and continues to teach the supporting component (see Wojcieson Figure 5 in the Claim 1 rejection above) is a supporting ring (as shown in Wojcieson Figure 5).
As to Claim 14, Wojcieson, as modified, teaches all the limitations of Claim 1, and continues to teach a cross-section of the supporting component has a closed shape.  A cross-section of the supporting component, as shown in Wojcieson Figure 5 in the Claim 1 rejection 
As to Claim 15, Wojcieson, as modified, teaches all the limitations of Claim 1, and continues to teach the joint (as shown in Wojcieson Figure 5 above) of the connecting component (Wojcieson 126) and the housing (Wojcieson 108) is located below (see end of paragraph for clarification) a joint (the point where the Bilde supporting feet 21 connect with the Wojcieson housing 108) of the supporting feet (Bilde 21) and the housing (Wojcieson 108).  Although Claim 1 defines the side of the housing with the supporting feet as the bottom, if one were to turn the Wojcieson, as modified, housing structure, upside down, where the top of the housing --as shown in the annotated Wojcieson Figure 5 in the Claim 1 rejection-- is rotated to be the bottom; and the bottom of the housing --as shown in the annotated Wojcieson Figure 5 in the Claim 1 rejection-- is rotated to be the top; then the joint (as shown in Wojcieson Figure 5 above) of the connecting component (Wojcieson 126) and the housing (Wojcieson 108) would be located below the joint (the point where the Bilde supporting feet 21 connect with the Wojcieson housing 108) of the supporting feet (Bilde 21) and the housing (Wojcieson 108).  
As to Claim 20, Wojcieson, as modified, teaches all the limitations of Claims 1, 2 & 6, and continues to teach the connecting components (Wojcieson 126) offset (Wojcieson Figure 5 shows the connecting components offset in circumferential direction of the housing).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcieson, in view of Bilde, further in view of Curwen (U.S. Patent 4,360,087).
As to Claim 18, Wojcieson, as modified, teaches all the limitations of Claims 1, 2 & 6, and continues to teach the connecting components (Wojcieson 126) are…distributed in a circumferential direction (as shown in Wojcieson Figure 5) of the housing (Wojcieson 108).

Curwen describes a vertically suspended compressor in a housing support structure and teaches the connecting components (21) are arranged in a row (as shown in Figure 3) in an axial direction (left to right in Figure 3) of the housing (10/12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to arrange the connecting components, as taught by Wojcieson, as modified, in an axial direction of the housing, as taught by Curwen, to support “compressor motion essentially along a horizontal (housing axial direction) axis (Column 4, Lines 41-50).”
As to Claim 19, Wojcieson, as modified, teaches all the limitations of Claims 1, 2 & 6, and continues to teach the connecting components (Wojcieson 126) are distributed in a circumferential direction (as shown in Wojcieson Figure 5)…of the housing (Wojcieson 108).
Wojcieson, as modified, does not teach the connecting components are offset in an axial direction of the housing.
Curwen describes a vertically suspended compressor in a housing support structure and teaches the connecting components (21) are arranged in are offset (as shown in Figure 3) in an axial direction (left to right in Figure 3) of the housing (10/12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to arrange the connecting components, as taught by Wojcieson, as modified, in an axial direction of the housing, as taught by Curwen, to support “compressor motion essentially along a horizontal (housing axial direction) axis (Column 4, Lines 41-50).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pileski (8,459,963) shows a screw compressor which can be used in an air-conditioning unit.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746